        Case 2:19-cr-00175-JCM-BNW Document 28 Filed 03/18/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Francisco Vasquez.

 8
                                   UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00175-JCM-BNW
12                    Plaintiff,                         STIPULATION TO CONTINUE
13                                                       PRETRIAL MOTION DEADLINES
            v.
                                                         (Fourth Request)
14   FRANCISCO VASQUEZ.,
15                    Defendant.
16
17          IT    IS      HEREBY      STIPULATED        AND      AGREED,       by    and    between
18   Nicholas A. Trutanich, United States Attorney, and Robert Knief, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
20   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
21   for Francisco Vasquez., that the previously ordered deadline for filing of pretrial motions be
22   vacated and that the parties herein shall have to and including April 22, 2020, within which to
23   file the Defendant’s pretrial motions currently due March 23, 2020.
24          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
25   shall have to and including May 6, 2020, to file any and all responsive pleadings, currently due
26   April 6, 2020.
        Case 2:19-cr-00175-JCM-BNW Document 28 Filed 03/18/20 Page 2 of 4




 1           IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 2   shall have to and including May 13, 2020, to file any and all replies to dispositive motions,
 3   currently due April 13, 2020.
 4           The Stipulation is entered into for the following reasons:
 5           1.     Counsel for the defendant needs additional time to meet and discuss the
 6   government's proposed resolution with her client; and to prepare and file a pretrial motion
 7   should her client reject the government's proposed resolution.
 8           2.     The defendant is incarcerated and does not object to the continuance.
 9           3.     The parties agree to the continuance.
10           4.     The additional time requested herein is not sought for purposes of delay, but
11   merely to allow counsel for defendant sufficient time within which to discuss the proposed
12   resolution with her client.
13           5.     Additionally, denial of this request for continuance could result in a miscarriage
14   of justice.
15           This is the fourth stipulation to continue filed herein.
16           DATED this 18th day of March 2020.
17    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           Acting United States Attorney
18
19        /s/ Nisha Brooks-Whittington                      /s/ Robert Knief
      By_____________________________                   By_____________________________
20
      NISHA BROOKS-WHITTINGTON                          ROBERT KNIEF
21    Assistant Federal Public Defender                 Assistant United States Attorney

22
23
24
25
26
                                                       2
           Case 2:19-cr-00175-JCM-BNW Document 28 Filed 03/18/20 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00175-JCM-BNW
 4
                     Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                           OF LAW AND ORDER
              v.
 6
     FRANCISCO VASQUEZ.,
 7
                     Defendant.
 8
 9
10                        FINDINGS OF FACT, CONCLUSIONS OF LAW

11            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13            1.     Counsel for the defendant needs additional time to meet and discuss the
14    government's proposed resolution with her client; and to prepare and file a pretrial motion
15    should her client reject the government's proposed resolution.
16            2.     The defendant is incarcerated and does not object to the continuance.
17            3.     The parties agree to the continuance.
18            4.     The additional time requested herein is not sought for purposes of delay, but
19   merely to allow counsel for defendant sufficient time within which to discuss the proposed
20   resolution with her client.
21            5.     Additionally, denial of this request for continuance could result in a miscarriage
22   of justice.
23   ///
24   ///
25   ///
26
                                                       3
        Case 2:19-cr-00175-JCM-BNW Document 28 Filed 03/18/20 Page 4 of 4




 1                                              ORDER

 2          IT IS THEREFORE ORDERED that the parties herein shall have to and including
 3   April 22, 2020, within which to file the Defendant’s pretrial motions.
 4          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 5   shall have to and including May 6, 2020, to file any and all responsive pleadings.
 6          IT IS FURTHER STIPULATED AND AGREED, by and between the parties, that they
 7   shall have to and including May 13, 2020, to file any and all replies to dispositive motions.
 8          DATED this ____ day of March 2020.
      IT IS SO ORDERED
 9
10    DATED: April 02, 2020                        UNITED STATES MAGISTRATE JUDGE

11
12
13    __________________________________________________
14    BRENDA WEKSLER
      UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                      4
